Citation Nr: 0205897	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  94-26 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's mother


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to June 
1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  In November 1999, the Board 
remanded the case to the RO for additional development, and 
if the benefit remained denied, instructed the RO to furnish 
the veteran a supplemental statement of the case (SSOC).  The 
RO complied with the instructions of the remand by performing 
the additional development requested by the Board and 
subsequently furnishing the veteran with a SSOC in January 
2002. 


FINDINGS OF FACT

1. The veteran has been notified of the evidence needed to 
substantiate his claim,
and all relevant evidence necessary for an equitable 
disposition of this appeal has
been obtained.

2. The veteran's acquired psychiatric disorder was not 
manifested during service or 
within one year from service, and is not otherwise shown to 
be related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall notify the veteran of any information and 
evidence needed to substantiate and complete a claim and 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

VA has a duty under the VCAA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  The Board finds that the February 1994 rating 
decision, June 1994 statement of the case, and the numerous 
supplemental statements of the case specifically satisfy the 
requirement of 38 U.S.C.A. § 5103 of the new statute in that 
they clearly notify the veteran of the evidence and criteria 
necessary to substantiate his service connection claim.  In 
addition, in the January 2002 SSOC, the RO specifically 
apprised the veteran of the new rights provided under the 
VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure. Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The Board 
notes that the claims files contain all relevant records, 
including the veteran's service medical records, private 
medical records, Social Security Administration (SSA) records 
and VA examination records.  The veteran was notified of the 
evidence needed to substantiate his claim and did not 
indicate that he wished to submit more evidence or reference 
any unobtained evidence that might aid his claim.  The 
veteran was also provided VA examinations in February 1996 
and in April 1998.  Further, the Board remanded the claim to 
the RO in November 1999 for additional development that 
included obtaining records and having the veteran examined.  
In July 2001, the veteran was examined by VA, and medical 
opinions were offered.  As such, the Board finds that VA has 
done everything reasonably possible to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.  Accordingly, the Board concludes 
that the veteran's appeal is ready for disposition.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To prove service 
connection, a claimant must submit:  (1) medical evidence of 
a current disability; (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  

That an injury or disease occurred in service is not enough; 
there must be a chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of chronicity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Service connection may 
also be granted for certain chronic diseases, such as 
psychoses, when such disease is manifest to a compensable 
degree within one year of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The service medical records indicate that the entrance 
examination in December 1977 was negative for any findings of 
an acquired psychiatric disorder.  A January 1982 psychiatric 
evaluation showed that the veteran had suicidal ideations a 
couple of times a week over the previous month.  Examination 
revealed no symptoms of psychosis and no delusions noted.  
The veteran was referred for psychiatric outpatient treatment 
because of his situational discontent, which had prompted 
suicidal ideation on numerous occasions.  The veteran 
terminated treatment in mid-March 1982.  

In April 1982, the veteran attempted suicide by an overdose 
of sleeping pills mixed with alcohol and was hospitalized for 
four days.  When evaluated in the ward, the veteran was 
cooperative and described a longstanding situational 
difficulty dealing with his current command.  It was reported 
that he had made set plans to end his own life, but seemed 
relieved that the attempt had failed.  Mental status 
examination revealed an alert, oriented, logical and coherent 
man.  Overall, there was no evidence of psychosis, disabling 
neurosis, or organic brain disease.  There was a question of 
possible personality impairment and emotional instability, by 
history, which required further psychiatric follow-up 
treatment. 

In May 1982, a psychiatric evaluation concluded that the 
veteran did not have an obvious, chronic psychiatric 
impairment, which would indicate a psychosis, disabling 
neurosis or organic brain disease.  However, the veteran did 
have a number of personality traits indicative of probable 
impairment.  His history of emotional upheaval, sleep 
disturbance, unresolved anger, acting out, and occasional 
impulsive behavior seemed to support the suggestion that his 
emotional stability was not sufficient for his duties in 
service.  The impression was, chronic and severe emotionally 
unstable personality that existed prior to enlistment.  In 
June 1982, the veteran was voluntarily discharged from 
service, under honorable conditions, due to unsuitability; 
personality disorder.  

Private medical records from Kenneth R. Lattimore, M.D., 
revealed that in September 1987, the veteran suffered a brief 
psychotic episode and was hospitalized in Northampton State 
Hospital.  He came under the care of Dr. Lattimore, who first 
evaluated the veteran in October 1987.  During the 
evaluation, Dr. Lattimore noted that the veteran suffered a 
brief psychotic episode after he was informed by his 
girlfriend of two years that she no longer wished to see him, 
and then she evidently met someone else whom she had married.  
According to Dr. Lattimore, during the psychotic episode, the 
veteran felt that World War III was going to begin and 
telephoned his job to warn them.  He also felt that people 
around him were out to harm him in some way, and he started 
to run from everyone.  Eventually, he was picked up by the 
police and brought to Northampton State Hospital.  The 
veteran reported having a similar episode in 1982, when he 
was under extreme stress in service.  At that time, the 
veteran reported that he consumed "a large overdose" of 
over-the-counter sleep medication, and was hospitalized for 
several days.
 
Examination revealed that the veteran was attentive and his 
memory and concentration were unimpaired.  There were no 
hallucinations, delusions, or ideas of influence.  There was 
no paranoid ideation.  The veteran denied suicidal or 
homicidal ideation.  Dr. Lattimore diagnosed the veteran as 
having Axis I, brief reactive psychosis.  The Axis IV 
diagnosis was "stressors have been severe with a recent 
break up of a long term relationship."   

Since 1987, the veteran has been hospitalized or received 
emergency care treatment for his psychiatric condition on 
several occasions in different locations.  Most notably, 
medical records from MARC indicated that the veteran suffered 
a psychotic episode in February 1989 and was admitted into 
the MARC crisis and stabilization unit in Florida.  It was 
noted in the medical records that the veteran's mother 
informed the crisis intake unit that veteran's troubles 
started when his older girlfriend walked out on him.  The 
veteran was also hospitalized at Cape Cod Hospital in 1993, 
where he was diagnosed as having bipolar disorder.   

In a May 1994 statement, Dr. Lattimore indicated that he had 
been treating the veteran since October 1987.  He asserted 
that the diagnosis given to the veteran in service, 
"emotionally unstable personality," is not a recognized 
mental health diagnosis and that there was no evidence that 
the veteran suffers from any kind of personality disorder.  
Dr. Lattimore went on to state that the veteran subsequently 
demonstrated quite classic episodes of mania and he believes 
that the initial episode most likely manifested at the time 
of his suicide attempt while in the service.  The doctor 
reasoned that it is quite typical for manic episodes to 
become more frequent and more severe the older the person 
became.  In a November 1984 statement, Dr. Lattimore 
addressed the argument that the veteran had not sought 
treatment within one year of separation from service, 
pointing out that the veteran's history appeared to have 
followed the expected clinical course of bipolar disorder.  
That is, that an individual could have an affective episode 
followed by one or more years of normal functioning.  In an 
October 1995 statement, Dr. Lattimore noted that the veteran 
was currently suffering from bipolar disorder, which, in his 
opinion, was first manifest in 1982, during service.

SSA records from July 1994 show that the veteran was found 
entitled to receive SSA disability due to the veteran's 
bipolar disorder. 

At a hearing before a regional officer in August 1994, the 
veteran testified that he had no pre-service psychiatric 
history.  He stated that in service, he felt under great 
pressure because he worked under two supervisors who were in 
conflict with one another, and was he unable to continue to 
see a psychiatrist because he was told that he could not 
longer do so during working hours.  He said that he was never 
told what his psychiatric diagnosis was during service.  The 
veteran testified that he experienced the same problems in 
service as he does now.  He testified that he had no 
psychiatric breakdowns after service prior to 1987.  The 
veteran's mother testified that the veteran had no history of 
psychiatric disorders prior to service.  She stated that the 
veteran was different after returning from service.  She also 
said that the veteran had no episodes prior to 1987.     

A VA psychiatric board examination in February 1996 conducted 
by two VA psychiatrists revealed that the veteran reported 
that he suffered from a series of manic episodes since 1987.  
He reported an extensive history of alcohol use since he was 
18 years old.  In between episodes, he had periods of 
depression, which he described as periods when he would just 
stop doing anything for no reason at all.  His manic periods 
were characterized by traveling, poor judgment, 
indiscriminate use of money, racing thoughts and grandiosity.  
The veteran believed that he was suffering from enduring 
stress related to his service in the military and his 
employment after service. 

Examination demonstrated that there was no evidence of 
depression or psychotic symptoms, he was free from suicidal 
and homicidal ideations, and his concentration was mildly 
impaired.  The Axis I diagnosis was bipolar I disorder, most 
recent episode depresses, in partial remission; alcohol abuse 
and; personality disorder, not otherwise specified by 
history.  

A VA psychiatric examination in April 1998 conducted by two 
VA psychiatrists noted that the veteran had no subjective 
complaints in reference to his emotional problems and bipolar 
disorder at that time.  The veteran indicated that in May of 
1996, triggered by the loss of his mother, he apparently 
stopped taking his medications and suffered a blackout, 
eventually developing what seemed to be a hypomanic period 
where eventually he was criminally charged for luring a child 
into his automobile.  He spent six months in jail and with 
the Waymart Psychiatric Unit, respectively.  Examination 
revealed that there were no psychotic symptoms present, but 
at times of his manic periods, he would develop grandiose 
delusions.  He was free from suicidal and homicidal 
ideations.  The Axis I diagnosis was bipolar disorder, manic 
type, in partial remission and alcohol abuse, in sustained 
full remission.  The Axis II diagnosis was personality 
disorder, not otherwise specified, by history.    

The examination report noted that after the claims folder was 
thoroughly reviewed.  The examiners expressed the opinion 
that there seemed to be no causal relationship or any form of 
linkage between the diagnosed situational reaction in 1982 
while in service and the veteran's first bipolar psychosis 
that occurred in 1987.  The examiners explained that even 
though the veteran expressed a depressive mood in 1982, the 
narrative records did not show any evidence that he suffered 
some form of mood disturbance, and in addition, there was 
extensive alcohol drinking at the time.  In fact, the veteran 
took some alcohol together with sleeping pills in an attempt 
to harm himself.  The examiners opined that based on this 
information, "it is most unlikely that he suffered an 
emotional condition by the nature of a bipolar disorder in 
1982."  They stated that he apparently made an appropriate 
occupational and social adjustment after his discharge and 
was emotionally and psychiatrically stable for the next five 
years even without formal psychiatric care.  

The April 1998 examiners submitted an addendum to the 
examination report in May 1999, noting that after reviewing 
the 1987 Northampton State Hospital records, their opinion 
remained the same. 

VA psychiatric examination in July 2001 conducted by the same 
two VA psychiatrists from the April 1998 VA examination, 
indicated that the veteran was stable except for minor bouts 
of hypomanic periods that were usually brief and easily 
controlled by adjustment of his psychotropic medications.  
The two examiners again reviewed the claims folder and opined 
that a causal relationship of his psychiatric condition in 
1982, while in service, and his presently diagnosed bipolar 
disorder could not be established.  The examiners opined that 
the diagnosis rendered in service, situational reaction and 
emotionally unstable personality through psychological 
testing, was far different from his current diagnosis of 
bipolar disorder.  It was stated that the veteran's bipolar 
disorder, as it is now, came about in a full-blown condition 
some time in 1987, which he continued to possess until the 
present time, while on the other hand, his psychiatric 
illness in service was short-lived and ceased with complete 
abatement of symptoms upon his discharge from service and 
elimination of the perpetuating stressor.     

The July 2001 VA examiners submitted an addendum to the 
examination report in December 2001, noting that after 
reviewing the private treatment records of Dr. Lattimore 
between 1998 and September 2001 and the Waymart Forensic 
Treatment Center medical records, their opinion remained the 
same. 

Upon review, the Board acknowledges that the veteran is 
currently suffering from an acquired psychiatric disorder, 
specifically, bipolar disorder.  The Board further 
acknowledges that the veteran had psychiatric problems in 
service, including the incident involving the attempted 
suicide in 1982, which led to his discharge from service 
under the diagnosis of emotionally unstable personality.  
Nevertheless, the evidence supports the conclusion that there 
is no nexus between the veteran's current acquired 
psychiatric disorder, bipolar disorder, and the in-service 
treatment.  Evidence to support this conclusion includes the 
fact that the veteran was not diagnosed as having bipolar 
disorder or a manic disorder of any kind during service.  The 
May 1982 psychiatric evaluation found no obvious, chronic 
psychiatric impairment, which would indicate a psychosis, 
disabling neurosis or organic brain disease.  In fact, the 
veteran was diagnosed as having situational reaction and 
emotionally unstable personality.  The April 1998 and July 
2001 VA psychiatric examiners opined that the diagnosis 
rendered in service was far different from the current 
diagnosis of bipolar disorder.  Moreover, after reviewing the 
complete record, VA examiners opined that there was no causal 
relationship between the episode in service and the veteran's 
subsequent development of a bipolar disorder.    

Furthermore, the evidence shows that the veteran's in-service 
disorder was not a chronic disability.  The Board finds that 
the evidence supports the opinions of the two VA examiners, 
who stated the veteran's in-service psychiatric illness was 
short-lived and ceased with complete abatement of symptoms 
upon his discharge from service and elimination of the 
perpetuating stressor related to service.  The veteran did 
not have further treatment until 1987, approximately five 
years after service.  Since the 1987 episode, the veteran has 
been hospitalized on a number of occasions related to his 
psychiatric condition and required consistent psychiatric 
treatment, including medications.  On the other hand, the 
veteran was not hospitalized, did not require psychiatric 
treatment, and was not medicated following his 1982 episode 
in service.  

The evidence also demonstrates that there was no chronicity 
of symptoms of the in-service disorder following service.  As 
noted, the evidence shows that the veteran did not have a 
psychotic episode or receive any psychiatric treatment until 
1987, approximately five years after service.  Moreover, 
according to the initial examination by Dr. Lattimore and the 
statements by the veteran's mother to MARC, the 1987 episode 
appeared to have been triggered by his girlfriend leaving him 
and post-service job stressors.  

The Board recognizes and has considered Dr. Lattimore's 
opinion that there is a causal relationship between the 
veteran's current bipolar disorder and service; however, the 
Board finds that the two VA examiner's opinions finding no 
relationship between the inservice treatment and the 
currently diagnosed disability to be more persuasive 
evidence.  In this regard, the opinion was reached by two 
psychiatrists after reviewing all of the evidence in the 
claims file, and after examining the veteran on two 
occasions.  The reasoning for the examiners' findings was 
specifically detailed.  It was noted that the veteran was 
without a psychotic episode or psychiatric treatment until 
1987, several years after service.  

Although Dr. Lattimore explained that the veteran could have 
had an affective episode followed by one or more years of 
normal functioning and that the veteran's history appeared to 
have followed the expected clinical course of bipolar 
disorder, Dr. Lattimore's own medical records from his 
initial examination noted that the `veteran's 1987 episode 
followed the breakup with his girlfriend and pressures at 
work.  In addition, while Dr. Lattimore has questioned the 
in-service diagnosis, the Board finds that the diagnosis 
given contemporaneous with the inservice examination, 
conducted by medical professionals who examined the veteran 
at that time, to be more persuasive and to carry greater 
weight.  As noted above, the Board finds that the facts in 
this case support the conclusions of the two VA examiners, 
who found that the veteran's condition in service ceased with 
complete abatement of symptoms upon his discharge from 
service and elimination of the perpetuating stressor related 
to service.  

In regard to the veteran's statements, the Board notes that 
the veteran does not appear to have any medical expertise, 
and as such, is not competent to offer an opinion as to 
medical etiology for his disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (laypersons may be 
competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are simply not capable of offering 
evidence that requires medical knowledge).  Based upon the 
foregoing observations, service connection for an acquired 
psychiatric disorder is denied.  

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection is not warranted.  In making this determination, 
the Board acknowledges that under 38 U.S.C.A. § 5107(b), all 
doubt is to be resolved in the veteran's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  In this case, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for acquired psychiatric disorder is 
denied. 



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

